ORDER
PER CURIAM.
Jack W. Ingram (Husband) appeals from the judgment of the trial court dissolving his marriage to Betty Jean Ingram (Wife). He challenges the portion of the decree that divided the property. We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).